


SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Bullfrog Gold Corp., a Delaware corporation
(the “Company”). The Company is conducting a private placement (the “Offering”)
of shares  (“Share”) with each Share consisting of one (1) share of the
Company’s common stock as more fully described below, at a purchase price of
US$0.015 per Share (the “Purchase Price”). Each Share will consist of one (1)
share of the Company’s common stock (the “Common Stock”), par value $0.0001 per
share (the “Shares”) (or, at the election of any purchaser who would, as a
result of purchase of Shares become a beneficial owner of five (5%) percent or
greater of the outstanding Common Stock of the Company, one share of the
Company’s Series B Preferred Stock, par value $0.0001 per share and subject to a
current total limit of 5,000,000 preferred shares, which is convertible into one
(1) share of Common Stock, with such rights and designations as set forth in the
form of Certificate of Designation, attached hereto as Exhibit A, (the
“Preferred Shares”). Subscribers who would so qualify have the option of
purchasing Shares including the Preferred Shares by electing such option on page
13 of this Agreement.  For purposes of this Agreement, the term “Securities”
shall refer to the Shares, the Preferred Shares and the Common Stock into which
the Preferred Shares are convertible.

 

IMPORTANT INVESTOR NOTICES

 

NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS SUBSCRIPTION AGREEMENT AND ANY
SUPPLEMENTS HERETO (THE “AGREEMENT”), AND NO PERSON HAS BEEN AUTHORIZED TO MAKE
ANY REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN.

 

THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT,
ACKNOWLEDGES AND AGREES TO THE FOREGOING RESTRICTIONS.

 

THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS SUBSCRIPTION AGREEMENT DOES NOT CONTAIN ALL OF THE
INFORMATION THAT WOULD NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING
REGISTERED UNDER THE SECURITIES ACT.  YOU MUST CONDUCT AND RELY ON YOUR OWN
EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE OFFERING.

 

THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY.  THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.

 

THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS SUBSCRIPTION AGREEMENT
AGREES TO RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE
ANY OF THE SECURITIES DESCRIBED HEREIN.

 

NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE.  THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF SHARES, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN.





1




--------------------------------------------------------------------------------

ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE PROVIDED IN WRITING AND IDENTIFIED
AS SUCH BY THE COMPANY THROUGH ITS DULY AUTHORIZED OFFICERS AND/OR DIRECTORS
ALONE; NO ORAL INFORMATION OR INFORMATION PROVIDED BY ANY BROKER OR THIRD PARTY
MAY BE RELIED UPON.

 

NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.

 

THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
 THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY.  THE
SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND “DESCRIPTION OF
BUSINESS,” IN ANY SEC FILING OR REPORT, AS WELL AS THIS AGREEMENT GENERALLY,
CONTAINS DISCUSSIONS OF SOME OF THE FACTORS THAT COULD CONTRIBUTE TO THESE
DIFFERENCES.

 

THIS SUBSCRIPTION AGREEMENT AND THE SEC FILINGS AND REPORTS INCLUDE DATA
OBTAINED FROM INDUSTRY PUBLICATIONS AND REPORTS, WHICH THE COMPANY BELIEVES TO
BE RELIABLE SOURCES; HOWEVER, NEITHER THE ACCURACY NOR COMPLETENESS OF THIS DATA
IS GUARANTEED. WE HAVE NEITHER INDEPENDENTLY VERIFIED THIS DATA NOR SOUGHT THE
CONSENT OF SUCH SOURCES TO REFER TO THEIR REPORTS IN THIS SUBSCRIPTION
AGREEMENT.

 

THE OFFERING PRICE OF THE SHARES HAS BEEN DETERMINED ARBITRARILY.  THE PRICE OF
THE SHARES AND THE COMMON OR PREFERRED STOCKDOES NOT NECESSARILY BEAR ANY
RELATIONSHIP TO THE ASSETS, EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO
POTENTIAL ASSETS, EARNINGS, OR BOOK VALUE OF THE COMPANY.  THERE IS NO ACTIVE
TRADING MARKET IN THE COMPANY’S COMMON STOCK AND THERE CAN BE NO ASSURANCE THAT
AN ACTIVE TRADING MARKET IN ANY OF THE COMPANY’S SECURITIES WILL DEVELOP OR BE
MAINTAINED.   THE PRICE OF SHARES QUOTED ON THE OTC BULLETIN BOARD OR TRADED ON
ANY EXCHANGE MAY BE IMPACTED BY A LACK OF LIQUIDITY OR AVAILABILITY OF SHARES
FOR PUBLIC SALE AND ALSO WILL NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE
ASSETS, EARNINGS, BOOK VALUE OR POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE
QUOTED OR TRADING PRICES THAT MAY EXIST OR THE LAPSE OF RESTRICTIONS ON THE
SECURITIES SOLD PURSUANT TO THE OFFERING OR OTHER RESTRICTIONS. SUCH PRICES
SHOULD NOT BE CONSIDERED ACCURATE INDICATORS OF FUTURE QUOTED OR TRADING PRICES
THAT MAY SUBSEQUENTLY EXIST FOLLOWING.

 

THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS SUBSCRIPTION AGREEMENT WHETHER ALL OF
THE SHARES OFFERED HEREBY HAVE BEEN SOLD.

 

SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE SHAREED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS SUBSCRIPTION
AGREEMENT, AGREES NOT TO: (I) DISTRIBUTE OR REPRODUCE THIS SUBSCRIPTION
AGREEMENT, IN WHOLE OR IN PART, AT ANY TIME, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY; (II) TO KEEP CONFIDENTIAL THE EXISTENCE OF THIS DOCUMENT AND THE
INFORMATION CONTAINED HEREIN OR MADE AVAILABLE IN CONNECTION WITH ANY FURTHER
INVESTIGATION OF THE COMPANY; AND (III) REFRAIN FROM TRADING IN THE
PUBLICLY-TRADED SECURITIES OF THE COMPANY OR ANY OTHER RELEVANT COMPANY FOR SO
LONG AS SUCH RECIPIENT IS IN POSSESSION OF THE MATERIAL NON-PUBLIC INFORMATION
CONTAINED HEREIN.





2




--------------------------------------------------------------------------------

SUBSCRIBERS ARE ADVISED THAT THEY SHOULD SEEK THEIR OWN LEGAL COUNSEL PRIOR TO
EFFECTUATING ANY TRANSACTIONS IN THE PUBLICLY TRADED COMPANY’S SECURITIES.

 

FOR RESIDENTS OF ALL STATES

 

THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”).  THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD
IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(2)
THEREUNDER AND REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING
PROVISIONS OF STATE SECURITIES LAWS.

 

THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO EXEMPTION THEREFROM.
 INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL
RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS
SUBSCRIPTION AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE.  EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION.  IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.

 

FOR FLORIDA RESIDENTS ONLY

 

THE SHARES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT.  THE SHARES
HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA.  IN ADDITION,
ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN
THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH SUBSRIBER
TO THE COMPANY, AN AGENT OF THE COMPANY, OR WITHIN THREE DAYS AFTER THE
AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH SUBSCRIBER, WHICHEVER
OCCURS LATER

 

1.           SUBSCRIPTION AND PURCHASE PRICE

 

(a)           Subscription.  Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase the number
of Shares indicated on page 13 hereof on the terms and conditions described
herein.

 

(b)           Purchase of Shares.  The Subscriber understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the Shares
shall be set at US $0.015 per Share, for an aggregate purchase price as set
forth on page 13  hereof (the “Aggregate Purchase Price”). The Subscriber’s
delivery of this Agreement to the Company shall be accompanied by payment for
the Shares subscribed for hereunder, payable in United States Dollars, by wire
transfer of immediately available funds delivered contemporaneously with the
Subscriber’s delivery of this Agreement to the Company in accordance with the
wire instructions provided on Exhibit B. The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement.








3




--------------------------------------------------------------------------------

2.           ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES




(a)           Acceptance or Rejection. Subject to full, faithful and punctual
performance and discharge by the Company of all of its duties, obligations and
responsibilities as set forth in this Agreement and any other agreement entered
into between the Subscriber and the Company relating to this subscription
(collectively, the "Transaction Documents"), the Subscriber shall be legally
bound to purchase the Shares pursuant to the terms and conditions set forth in
this Agreement.  For the avoidance of doubt, upon the occurrence of the failure
by the Company to fully, faithfully and punctually perform and discharge any of
its duties, obligations and responsibilities as set forth in any of the
Transaction Documents, which shall have been performed or otherwise discharged
prior to the Closing, the Subscriber may, on or prior to the Closing (as defined
below), at its sole and absolute discretion, elect not to purchase the Shares
and receive the full and immediate refund of the Aggregate Purchase Price. The
Subscriber understands and agrees that the Company reserves the right to reject
this subscription for Shares in whole or part in any order at any time prior to
the Closing for any reason, notwithstanding the Subscriber’s prior receipt of
notice of acceptance of the Subscriber’s subscription.  In the event the Closing
does not take place because of (i) the rejection of subscription for Shares by
the Company; or (ii) the election not to purchase the Shares by the Subscriber;
or (iii) failure to effectuate an initial closing on or prior to June 15, 2016
(unless extended in the discretion of the Board of Directors) for any reason or
no reason, this Agreement and any other Transaction Documents shall thereafter
be terminated and have no force or effect, and the parties shall take all steps
to ensure that the Aggregate Purchase Price shall promptly be returned or caused
to be returned to the Subscriber without interest thereon or deduction
therefrom.

 

(b)           Closing.  The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall take place as determined by the Company and may
take place in one of more closings.  Closings shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 6
below, as determined by the Company (the “Closing Date”). “Business Day” shall
mean from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time)
of a day other than a Saturday, Sunday or other day on which commercial banks in
New York, New York are authorized or required to be closed. The Shares purchased
by the Subscriber will be delivered by the Company promptly following the Final
Closing Date (as defined below) of the Offering.  The initial closing of the
Offering shall be referred to as the “Initial Closing” and such date of the
Initial Closing shall be referred to as the “Initial Closing Date”.  The last
Closing of the Offering shall be referred to as the “Final Closing” and such
date of the Final Closing, shall be referred to as the “Final Closing Date”.

 

(c)           Following Acceptance or Rejection.  The Subscriber acknowledges
and agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Aggregate Purchase Price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat the Aggregate Purchase Price received as an
interest free loan to the Company until such time as the Subscription is
accepted.

 

 (e)           Form S-8 restriction.  Prior to the period ending twelve months
following the Final Closing Date, the Company agrees not to file any
registration statement on Form S-8 with the Securities and Exchange Commission
(“SEC”) without Subscriber Consent.




(f)           Extraordinary Events Regarding Common Stock.  In the event that
the Company shall (a) issue additional shares of Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of Common Stock, then, in each such event,
the Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of Shares or
Preferred Shares, as the case may be,  that the Subscriber shall thereafter be
issued and obtain on the exercise hereof, be entitled to receive shall be
adjusted to a number determined by multiplying the number of shares of Common
Stock that would otherwise (but for the provisions of this Section) be issuable
on such exercise by a fraction of which (a) the numerator is the Purchase Price
that would otherwise (but for the provisions of this Section) be in effect, and
(b) the denominator is the Purchase Price in effect on the date of such
exercise.





4




--------------------------------------------------------------------------------




(g)           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the Shares or Preferred Shares issuable hereunder , the Company
at its expense will promptly cause its Chief Executive Officer, Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms hereof  and prepare a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Purchase Price and the
number of Shares or Preferred Shares to be received, in effect immediately prior
to such adjustment or readjustment and as adjusted or readjusted as provided
herein. The Company will forthwith mail a copy of each such certificate to the
Subscriber.




3.           THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a)           The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

(b)           The Subscriber acknowledges its understanding that the Offering
and sale of the Securities is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”).  In furtherance thereof, the Subscriber represents
and warrants to the Company and its affiliates as follows:

 

(i)           The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.

 

(ii)           The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.

 

(iii)           The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Securities.

 

(iv)           The Subscriber has the financial ability to bear the economic
risk of the Subscriber’s investment, has adequate means for providing for its
current needs and contingencies, and has no need for liquidity with respect to
an investment in the Company.

 

(v)           The Subscriber and the Subscriber’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”) has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of a prospective investment
in the Securities. If other than an individual, the Subscriber also represents
it has not been organized solely for the purpose of acquiring the Securities.

 

(vi)           The Subscriber (together with its Advisors, if any) has received
all documents requested by the Subscriber, if any, has carefully reviewed them
and understands the information contained therein, prior to the execution of
this Agreement.








5




--------------------------------------------------------------------------------




(c)           The Subscriber is not relying on the Company or any of its
employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Subscriber
has relied on the advice of, or has consulted with, only its Advisors. Each
Advisor, if any, has disclosed to the Subscriber in writing (a copy of which is
annexed to this Agreement) the specific details of any and all past, present or
future relationships, actual or contemplated, between the Advisor and the
Company or any affiliate or sub-agent thereof.

 

(d)           The Subscriber has carefully considered the potential risks
relating to the Company and a purchase of the Securities, and fully understands
that the Securities are a speculative investment that involves a high degree of
risk of loss of the Subscriber’s entire investment. Among other things, the
Subscriber has carefully considered each of the risks described under the
heading “Risk Factors” in the Company’s SEC Filings, which risk factors are
incorporated herein by reference, and any additional disclosures in the nature
of Risk Factors described herein.

 

 (e)           The Subscriber will not sell or otherwise transfer any Securities
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Subscriber must bear the economic risk of
its purchase because, among other reasons, the Securities have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber understands that any sales or transfers of the Securities are further
restricted by state securities laws and the provisions of this Agreement.

 

(f)           No oral or written representations or warranties have been made,
or information furnished, to the Subscriber or its Advisors, if any, by the
Company or any of its officers, employees, agents, sub-agents, affiliates,
advisors or subsidiaries in connection with the Offering, other than any
representations of the Company contained herein, and in subscribing for the
Shares, the Subscriber is not relying upon any representations other than those
contained herein.

 

(g)           The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(h)           The Subscriber understands and agrees that the certificates for
the Securities shall bear substantially the following legend until in the
opinion of counsel acceptable to the Subscriber such Securities may be sold
without registration under the Securities Act, as well as any applicable “blue
sky” or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN OPINION OF COUNSEL
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(i)           Neither the SEC nor any state securities commission has approved
the Securities or passed upon or endorsed the merits of the Offering. There is
no government or other insurance covering any of the Securities.

 

(j)           The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.











6




--------------------------------------------------------------------------------




(k)           (i)           In making the decision to invest in the Securities
the Subscriber has relied solely upon the information provided by the Company in
the Transaction Documents.  To the extent necessary, the Subscriber has
retained, at its own expense, and relied upon appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Agreement and the purchase of the Securities hereunder.  The Subscriber
disclaims reliance on any statements made or information provided by any person
or entity in the course of Subscriber’s consideration of an investment in the
Securities other than the Transaction Documents.

 

(ii)           The Subscriber represents and warrants that: (i) the Subscriber
was contacted regarding the sale of the Securities by the Company (or an
authorized agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship  and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.

 

(l)           The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.

 

(m)           The Subscriber is not relying on the Company or any of its
employees, agents, or advisors with respect to the legal, tax, economic and
related considerations of an investment in the Shares, and the Subscriber has
relied on the advice of, or has consulted with, only its own Advisors.

 

(n)           The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(o)           No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or its Advisors, if any, in
connection with the Offering that are in any way inconsistent with the
information contained herein.

 

(p)           (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(q)           This Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

 

(r)           The Subscriber will indemnify and hold harmless the Company and,
where applicable, its directors, officers, employees, agents, advisors,
affiliates and shareholders, and each other person, if any, who controls any of
the foregoing from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) (a “Loss”) arising out of or based upon any
representation or warranty of the Subscriber contained herein or in any document
furnished by the Subscriber to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber herein or therein;
provided, however, that the Subscriber shall not be liable for any Loss that in
the aggregate exceeds the Subscriber’s Aggregate Purchase Price tendered
hereunder.





7




--------------------------------------------------------------------------------




(s)           The Subscriber is, and on each date on which the Subscriber
continues to own restricted Securities from the Offering will be, an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act. In general, an
“Accredited Investor” is deemed to be an institution with assets in excess of
$5,000,000 or individuals with a net worth in excess of $1,000,000 (excluding
such person’s residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.

 

(t)           The Subscriber, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the Offering,
and has so evaluated the merits and risks of such investment. The Subscriber has
not authorized any person or entity to act as its Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with the Offering. The Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(u)           The Subscriber has reviewed, or had an opportunity to review, all
of the SEC Filings (as defined below), and all “Risk Factors” and “Forward
Looking Statements” disclaimers contained therein.  In addition, the Subscriber
has reviewed and acknowledges it has such knowledge, sophistication, and
experience in securities matters.

 

4.           THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a)           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware.  The Company is duly qualified to do business, and is in good standing
in the states required due to (a) the ownership or lease of real or personal
property for use in the operation of the Company's business or (b) the nature of
the business conducted by the Company.  The Company has all requisite power,
right and authority to own, operate and lease its properties and assets, to
carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and thereby.
 All actions on the part of the Company and its officers and directors necessary
for the authorization, execution, delivery and performance of this Agreement and
the other Transaction Documents, the consummation of the transactions
contemplated hereby and thereby, and the performance of all of the Company's
obligations under this Agreement and the other Transaction Documents have been
taken or will be taken prior to the Closing.  This Agreement has been, and the
other Transaction Documents to which the Company is a party on the Closing will
be, duly executed and delivered by the Company, and this Agreement is, and each
of the other Transaction Documents to which it is a party on the Closing will
be, a legal, valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.

 

(b)           Issuance of Securities.  The Securities to be issued to the
Subscriber pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued and will be
fully paid and non-assessable.

 

(c)           Authorization; Enforcement.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by the
Company, and the consummation of the transactions contemplated hereby and
thereby, will not (a) constitute a violation (with or without the giving of
notice or lapse of time, or both) of any provision of any law or any judgment,
decree, order, regulation or rule of any court, agency or other governmental
authority applicable to the Company, (b) require any consent, approval or
authorization of, or declaration, filing or registration with, any person, (c)
result in a default (with or without the giving of notice or lapse of time, or
both) under, acceleration or termination of, or the creation in any party of the
right to accelerate, terminate, modify or cancel, any agreement, lease, note or
other restriction, encumbrance, obligation or liability to which the Company is
a party or by which it is bound or to which any assets of the Company are
subject, (d) result in the creation of any lien or encumbrance upon the assets
of the Company, or upon any Shares (or Preferred Shares) or other securities of
the Company, (e) conflict with or result in a breach of or constitute a default
under any provision of those certain articles of incorporation or those certain
bylaws of the Company, or (f) invalidate or adversely affect any permit,
license, authorization or status used in the conduct of the business of the
Company.





8




--------------------------------------------------------------------------------




(d)           SEC Filings. The Company is subject to, and in full compliance
with, the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company has made
available to each Subscriber through the EDGAR system true and complete copies
of each of the Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form
10-K and Current Reports on Form 8-K, in each case filed since October 6, 2011
(collectively, the “SEC Filings”), and all such SEC Filings are incorporated
herein by reference.  The SEC Filings, when they were filed with the SEC (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), complied in all material respects with the applicable requirements
of the Exchange Act and the rules and regulations thereunder and did not, as of
such date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Exchange Act have been filed, together with all exhibits
required to be filed therewith. The Company and each of its direct and indirect
subsidiaries, if any (collectively, the “Subsidiaries”), are engaged in all
material respects only in the business described in the SEC Filings, and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and the Subsidiaries.

 

(e)           No Financial Advisor. The Company acknowledges and agrees that the
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Shares. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(f)           Indemnification.  The Company will indemnify and hold harmless the
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all Loss arising out of or
based upon any representation or warranty of the Company contained herein or in
any document furnished by the Company to the Subscriber in connection herewith
being untrue in any material respect or any breach or failure by the Company to
comply with any covenant or agreement made by the Company to the Subscriber in
connection therewith; provided, however, that the Company’s liability shall not
exceed the Subscriber’s Aggregate Purchase Price tendered hereunder.

 

(g)           Capitalization and Additional Issuances.  The authorized and
outstanding capital stock of the Company on a fully diluted basis as of the date
of this Agreement and the Final Closing Date (not including the Securities) are
set forth in the SEC Filings.  Except as set forth in the SEC Filings, there are
no options, warrants, or rights to subscribe to, securities, rights,
understandings or obligations convertible into or exchangeable for or giving any
right to subscribe for any shares of capital stock or other equity interest of
the Company or any of the Subsidiaries.  The only officer, director, employee
and consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described in the SEC Filings.  There
are no outstanding agreements or preemptive or similar rights affecting the
Company's Common Stock.

 

(h)           Private Placements.  Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.




(j)           Investment Company.  The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

5.           OTHER AGREEMENTS OF THE PARTIES

 

(a)           Furnishing of Information.  As long as any Subscriber owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.





9




--------------------------------------------------------------------------------

As long as any Subscriber owns Securities, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Subscribers and make publicly available in accordance with Rule 144(c) under the
Securities Act such information as is required for the Subscribers to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such person to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions proved by Rule 144 under the Securities Act.  As it pertains to the
foregoing, the Company agrees and covenants that it will accept opinions from
counsel acceptable to the Subscriber, in Subscriber’s sole discretion, that such
Securities may be sold without registration under the Securities Act.

 

(b)           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other person that any
Subscriber is an “Acquiring Person” under any shareholder rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.

 

(c)           Securities Laws Disclosure; Publicity.    The Company shall not
publicly disclose the name of any Subscriber, or include the name of any
Subscriber in any filing with the SEC or any regulatory agency, without the
prior written consent of such Subscriber, except to the extent such disclosure
is required by law.

 

(d)           Integration.  The Company shall not, and shall use its best
efforts to ensure that no affiliate of the Company shall, after the date hereof,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Subscribers.

 

(e)           Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.  In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares, including without limitation promptly preparing and filing
any proxy or information statement with the SEC for purposes of a special
meeting to authorize the issuance of additions shares to Subscribers, which in
no event shall be filed more than ten (10) business days following the date on
which the Company becomes aware that it may have inadequate authorized capital.
 The Subscribers acknowledge that certain Subscribers shall be entitled to
subscribe for the Preferred Shares.  The Preferred Shares shall be equivalent in
all respects to the Shares, and shall be convertible into Shares, other than a
liquidation preference of $0.016 per share upon a liquidation or dissolution of
the Company.

 

(f)           Use of Proceeds.   The Company intends to utilize the proceeds
received from the sale of the Shares for working capital and general corporate
purposes. The Company will have broad discretion in the application of the
proceeds.




(g)           Quotation.  As long as any Subscriber owns Securities, the Company
shall use its best efforts to maintain eligibility for the Company’s Common
Stock on the OTCBB, OTCQB or a national securities exchange.

 

(h)           DTC Eligibility.  For as long as any Subscriber owns Securities,
the Company shall use its best efforts to maintain full eligibility of the
Company’s Common Stock for electronic clearance and settlement services through
the Depository Trust Company.

 

 

6.           CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a)           As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.

 





10




--------------------------------------------------------------------------------




(b)           The representations and warranties of the Company contained in
this Agreement shall have been true and correct in all material respects on the
date of this Agreement and shall be true and correct as of the Closing as if
made on the Closing Date.

 

7.           MISCELLANEOUS PROVISIONS

 

(a)           All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement.




(b)           Each of the parties hereto shall be responsible to pay the costs
and expenses of its own legal counsel in connection with the preparation and
review of this Agreement and related documentation.

 

(c)           Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

 

(d)           The representations, warranties and agreement of the Subscriber
and the Company made in this Agreement shall survive the execution and delivery
of this Agreement and the delivery of the Securities.

 

(e)           Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

(f)           Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If the Subscriber is more than one person or entity, the obligation of
the Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

(g)           This Agreement is not transferable or assignable by the
Subscriber.

 

(h)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles.

 

(i)           The Company and the Subscriber hereby agree that any dispute that
may arise between them arising out of or in connection with this Agreement shall
be adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(j)           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.





11




--------------------------------------------------------------------------------

 

(k)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.










[Signature Pages Follow]

 













 

































































































































 





12




--------------------------------------------------------------------------------

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE




IN WITNESS WHEREOF, the Subscriber has executed this Agreement on
________________, 2016.

 




  

  x  US$0.015  for each Share      =

  

Shares subscribed for

  

Aggregate Purchase Price




The undersigned Subscriber hereby elects to purchase Shares consisting of

 

¨ Common Stock

 

¨ Series B Preferred Stock (by 5% or greater holders only)

 

Manner in which Title is to be held (Please Check One):

 

1.

___

Individual

7.

___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2.

___

Joint Tenants with Right of Survivorship

8.

___

As a Custodian for

________________________________

Under the Uniform Gift to Minors Act of the State of

________________________________

3.

___

Community Property

9.

___

Married with Separate Property

4.

___

Tenants in Common

10.

___

Keogh

5.

___

Corporation/Partnership/ Limited Liability Company

11.

___

Tenants by the Entirety

6.

___

IRA

  

  

  




ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 























13




--------------------------------------------------------------------------------

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.

INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 14.

SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 15.

 

EXECUTION BY NATURAL PERSONS

 

_____________________________________________________________________________

Exact Name in Which Title is to be Held

_________________________________

Name (Please Print)

  

_________________________________

Name of Additional Subscriber

_________________________________

Residence: Number and Street

  

_________________________________

Address of Additional Subscriber

_________________________________

City, State and Zip Code

  

_________________________________

City, State and Zip Code

_________________________________

Social Security Number

  

_________________________________

Social Security Number

_________________________________

Telephone Number

  

_________________________________

Telephone Number

_________________________________

Fax Number (if available)

  

________________________________

Fax Number (if available)

_________________________________

E-Mail (if available)

  

________________________________

E-Mail (if available)

__________________________________

(Signature)

 

 

  

________________________________

(Signature of Additional Subscriber)

ACCEPTED on _____________, 2016, on behalf of the Company.

  

 

By:_________________________________

Name:

Title:

  

  

 

 




[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

 




















































 





14




--------------------------------------------------------------------------------




 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 




_____________________________________________________________________________

Name of Entity (Please Print)

 

Date of Incorporation or Organization:

 

State of Principal Office:

 

Federal Taxpayer Identification Number:

____________________________________________

Office Address

 

____________________________________________

City, State and Zip Code

 

____________________________________________

Telephone Number

 

____________________________________________

Fax Number (if available)

 

____________________________________________

E-Mail (if available)

 

  

By: _________________________________

Name:

Title:

[seal]

 

Attest: _________________________________

(If Entity is a Corporation)

 

 

_________________________________

 

_________________________________

Address

  

  

ACCEPTED on ________________, 2016, on behalf of the Company.

  

 

 

By: _________________________________

Name:

Title:







 

[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

 
















  





15




--------------------------------------------------------------------------------




 

INVESTOR QUESTIONNAIRE

 

Instructions:  Check all boxes below which correctly describe you.

 

[  ]

You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock (the “Shares”), is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or (2) you have total
assets in excess of $5,000,000 and the decision that you shall subscribe for and
purchase the Shares is made solely by persons or entities that are accredited
investors, as defined in Rule 501 of Regulation D promulgated under the
Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Shares is made solely by
persons or entities that are accredited investors.

 

 

[  ]

You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 

 

[  ]

You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Shares and its underlying securities in
excess of $5,000,000.

 

 

[  ]

You are a director or executive officer of the Company.

 

 

[  ]

You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Shares.

 

 

[  ]

You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 

 

[  ]

You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares and whose subscription for and purchase
of the Shares is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.

 

 

[  ]

You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.











16




--------------------------------------------------------------------------------

 

Check all boxes below which correctly describe you.

 

With respect to this investment in the Shares, your:

 

Investment Objectives:       [  ] Aggressive Growth       [  ] Speculation

 

Risk Tolerance:                     [  ] Low Risk                         [  ]
Moderate Risk       [  ] High Risk

 

Are you associated with a FINRA Member Firm?    [  ] Yes [  ] No

 

Your initials (Subscriber and co-Subscriber, if applicable) are required for
each item below:

 

____   ____

I/We understand that this investment is not guaranteed.

 

 

 ____   ____

I/We are aware that this investment is not liquid.

 

 

 ____   ____

I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

 

 

 ____   ____

I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or failure of private placements
such as this is dependent on the corporate issuer of these securities and is
outside the control of the investors. While potential loss is limited to the
amount invested, such loss is possible.)

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Shares.

 

 

 

___________________________________

Name of Subscriber  [please print]

 

___________________________________

Signature of Subscriber (Entities please

provide signature of Subscriber’s duly

authorized signatory.)

 

___________________________________

Name of Signatory (Entities only)

 

___________________________________

Title of Signatory (Entities only)

 

 

___________________________________

Name of Co- Subscriber  [please print]

 

___________________________________

Signature of Co- Subscriber










 

[SIGNATURE PAGE FOR INVESTOR QUESTIONNAIRE]

 














17




--------------------------------------------------------------------------------

 

Exhibit A




Series B Preferred Stock Certificate of Designation




See Attached.

 





























































 





































































 





18




--------------------------------------------------------------------------------




  

 

Exhibit B




Wire Instructions




US Bank

422 White Ave

Grand Junction, CO  81505

Bullfrog Gold Corp.

A/C#:

1036-8077-7713

ABA#:

102000021

SWIFT Code:    

USBKUS44IMT

Ref:

BULLFROG GOLD CORP.   

 

  






































































































































19


